FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 TANIA YADIRA HERNANDEZ-                          No. 07-72648
 BARAHONA; et al.,
                                                  Agency Nos. A098-115-865
               Petitioners,                                   A098-115-866
                                                              A098-115-867
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Tania Yadira Hernandez-Barahona, and her two minor children, all natives

and citizens of Honduras, petition pro se for review of the Board of Immigration

Appeals (“BIA”) order dismissing their appeal from an immigration judge’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
decision denying their application for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence, INS v. Elias Zacarias, 502 U.S. 478, 481 n.1 (1992) and we

deny the petition for review.

       Substantial evidence supports the BIA’s denial of petitioners’ asylum and

withholding of removal claims, because petitioners’ fear of gangs was insufficient

to establish that they were or would be persecuted on account of a protected

ground. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir. 2005)

(affirming BIA’s denial of asylum and withholding of removal where petitioners

failed to establish their persecution was on account of social group or imputed

political opinion).

       PETITION FOR REVIEW DENIED.




JK/Research                               2                                    07-72648